Citation Nr: 1455512	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-24 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2. Entitlement to service connection for ischemic heart disease, claimed as secondary to a service-connected disability or exposure to herbicides.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a service-connected disability.

4. Entitlement to service connection for disability manifested by memory loss, claimed as secondary to a service-connected disability.

5. Entitlement to service connection for bilateral hearing loss disability.

6. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in August 2013; a transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issues of entitlement to service connection for ischemic heart disease, entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for disability manifested by memory loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1981 rating decision, the RO denied service connection for bronchial asthma; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the April 1981 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. Noise exposure is consistent with the Veteran's duties in service.
 
4. Bilateral hearing loss disability is not shown by the evidence of record.


CONCLUSIONS OF LAW

1. The April 1981 rating decision that denied service connection for bronchial asthma is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the April 1981 decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). With respect to claims to reopen, VA must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to notify in this case was satisfied by letters sent to the Veteran in August and October 2009 and January 2010. The claims were last adjudicated in September 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims on appeal herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.  

In addition, the Veteran was afforded VA examination in connection with his claims for service connection for bilateral hearing loss disability. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in September 2009 is adequate with regard to this issue on appeal. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the August 2013 Board hearing, the undersigned VLJ identified the issue on appeal, explained the concept of service connection and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis
The RO previously denied the Veteran's claim of service connection for bronchial asthma in an April 1981 decision.  In particular, the RO found that the evidence indicated that the Veteran had expected progression of pre-existing nasal allergic polypi (and any procedures performed during service were strictly remedial). The RO further found that the evidence showed that the asthma in all likelihood was entirely caused by pre-service allergies and under the circumstances service connection for claimed bronchial asthma was denied as not incurred in or aggravated by service, having pre-existed service.

The evidence of record at the time of the April 1981denial included the Veteran's service treatment records, a September 1979 private treatment record (confirming diagnoses of sever nasal polyposis and intrinsic asthma), the March 1981 report of VA examination (confirming a diagnosis of bronchial asthma) and the Veteran's own statements (claiming that his asthma manifested during service). The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the April 1981 rating decision became final. 38 C.F.R. § 20.1103.    

In September 2009, the Veteran requested that his claim be reopened.  The evidence received since the April 1981 rating decision includes various lay statements submitted by the Veteran and his August 2013 testimony before the undersigned VLJ reiterating his assertions that his asthma manifest during service. However, the Board finds that the statements and his hearing testimony are cumulative in nature and repetitive of his previous assertions. These added general lay statements and hearing testimony are cumulative of the prior claim and pleadings. The more recent private treatment records in this appeal do not serve to support his lay assertions that his asthma manifest during service.  Such evidence is not material.  Further, nothing in the more recent private treatment records indicates that asthma was incurred in or aggravated by his active service.  The fact that he has asthma had been established previously, such evidence is cumulative.

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for asthma.   

Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that exposure to noise on the flight line caused his bilateral hearing loss disability.

The Veteran's August 1965 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows (note ASA to ISO conversions):



HERTZ





500
1000
2000
3000
4000
6000
RIGHT
5
0
10
/
-5
/
LEFT
15
20
20
/
5
/
 
Audiometric testing performed in November 1969 showed that the pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
RIGHT
0
5
10
10
0
20
LEFT
5
15
25
20
10
10

The April 1970 separation examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
RIGHT
15
15
10
10
15
20
LEFT
10
5
20
20
10
15

Thus, the service treatment records show no complaints or findings of hearing loss disability.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The report of September 2009 VA examination reflects the Veteran's report of difficulty hearing in background noise. He reported military noise exposure from work on the flight deck. Subsequent to service, he worked in a machine shop but reported that he utilized hearing protection when necessary. He denied recreational noise exposure.
 
On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
25
25
35
LEFT
15
15
20
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Normal to mild bilateral sensorineural hearing loss was diagnosed.

Despite military duties for which it may be conceded that the Veteran was exposed to noise (machinist/flight deck operations), his service treatment records are not indicative of hearing loss disability, or any complaints, references or findings of hearing loss disability.  Audiograms obtained during active duty and thereafter simply do not meet VA criteria to establish hearing loss disability for VA compensation purposes. See 38 C.F.R. § 3.385.  Although mild sensorineural bilateral hearing loss was diagnosed by the VA audiologist in September 2009, again, the findings do not comport with hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Baord accepts that in 1969 therer was one indication of a decrease in acuity at 2000 Hertz.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Here, there is no probative evidence in the record showing hearing loss disability in accordance with 38 C.F.R. § 3.385. Even accepting as competent and credible the Veteran's report that he has hearing loss, his statements do not establish the presence of a disability for VA purposes.   His own lay opinion pales in significance to the objective medical evidence.
 
For the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral hearing loss disability must be denied. The preponderance of the evidence is against the claim; the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim for service connection for asthma is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran asserts that he had service in Vietnam sometime between February and April 1969 at an Air Base in Da Nang or Tan Son Nhut. He reported that he was transported there on a C-141 transport aircraft. He claims entitlement to service connection for ischemic heart disease, claimed as secondary to a service-connected disability, to include as a result of in-service exposure to herbicides. See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

Though a response from the NPRC indicates that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam, a copy of the Veteran's service personnel records is not associated with the claims file for review. The Veteran's personnel records may be of significant probative value in determining whether service connection for ischemic heart disease may be granted.  Given the Veteran's contentions, complete copies of his personnel records should be obtained, associated with the claims file and reviewed to determine if he had service in the Republic of Vietnam during the Vietnam era. The claims of entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a service-connected disability, entitlement to service connection for disability manifested by memory loss, claimed as secondary to a service-connected disability and entitlement to a TDIU are inextricably intertwined with the claim for service connection for ischemic heart disease.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on these claims must be delayed. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain for copies of the Veteran's service personnel records, to include all orders for change in duty station.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain the personnel records, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


